Cobb, J.
1. Evidence that the accused, with ten or twelve others, was seen at night sitting around a box in a house, that some of these persons were engaged in playing cards, that the accused had cards in his hand, that when discovered they all ran, and that afterwards money was found on the box, was sufficient to authorize the conviction of the accused for gaming. Harmon v. State, 120 Ga. 197; Frost v. State, 120 Ga. 311.
2. The instructions with reference to circumstantial evidence and the rules to be applied in cases of conflict in the testimony were correct. If any fuller instructions as to these matters were desired, written requests should have been made therefor.
3. There was no error requiring the grant of a new trial.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.

Accusation of gaming. Before Judge Spence. Worth superior court. April 25, 1905.
Payton & Hay, for plaintiff in error.
W. E. Wooten, solicitor-general, and J. H. Tipton, contra.